                 UNITED STATES DISTRICT COURT
                CENTRAL DISTRICT OF CALIFORNIA

YUJIN TELECOM, LLC                   CASE NO.
                                     2:19−cv−10919−DSF−JPR
            Plaintiff(s),
     v.                        Order to Show Cause re
NOS COMMUNICATIONS INC, et al. Dismissal for Lack of
                               Prosecution
        Defendant(s).




    Generally, defendants must answer the complaint within 21 days after
  service or 60 days if the defendant is the United States. Fed. R. Civ. P.
  12(a)(1).
     In this case, NOS Communications Inc failed to plead or otherwise defend
  within the relevant time. The Court orders plaintiff to show cause in writing
  on or before March 30, 2020 why the claims against the non-appearing
  defendant(s) should not be dismissed for lack of prosecution. Failure to
  respond to this Order may result in sanctions, including dismissal for failure
  to prosecute.

    IT IS SO ORDERED.

Date: March 16, 2020                      /s/ Dale S. Fischer
                                         Dale S. Fischer
                                         United States District Judge
